Citation Nr: 1614523	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-30 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a knee disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from April 2, 1982 to April 30, 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, while the Veteran claimed entitlement to service connection for a personality disorder in his February 2010 claim, the issue on appeal encompasses a psychiatric disorder however diagnosed.

In February 2016, a Board hearing was held at the RO before the undersigned.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

It does not appear that all of the Veteran's service medical treatment records have been included in the evidence of record.  The records currently in evidence do not include the any report from a service separation examination.  In addition, the Veteran was discharged due to a condition diagnosed as a personality disorder but no psychiatric records have been included in the evidence of record.  The Veteran's service personnel records, narrative evaluation reports and the records relating to his unsuitability discharge might shed some light on the circumstances for which the appellant was discharged after four weeks of active duty.  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand these service medical/psychiatric and personnel records should be obtained and associated with the evidence of record.

The Veteran testified at his February 2016 Board hearing that he injured his back and his knee in service, did not seek treatment for the injuries in service, but had experienced symptoms ever since.  His testimony is sufficient to trigger VA's duty to provide an examination.  38 U.S.C.A. § 5103A(d) (West 2014).  An examination is needed to assess whether any current disability is related to the in-service injury.

No post-service records relating the Veteran's knee surgery or his diagnosis of a lumbar herniated disc are of record; the Veteran described treatment for these conditions by private providers he named in a March 2010 letter.  VA is, therefore, on notice of records that may be probative to the claim and has a duty to obtain them.  38 U.S.C.A. § 5103A; Robinette v. Brown, 8 Vet. App. 69 (1995); 38 C.F.R. § 3.159(c).  On remand, all outstanding private treatment records, and all VA records, if any, must be obtained and associated with the claims file.  

Therefore, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Obtain all service treatment records or alternative records for the Veteran's active duty in April 1982, to include all psychiatric treatment/evaluation records.  If any location contacted suggests other sources, those sources must be encompassed by the search.

2.  Obtain all service personnel records (Official Military Personnel File (OMPF)) or alternative records for the Veteran's active duty in April 1982.  In particular, the Veteran's Navy narrative performance evaluation reports (including records relating to counseling, disciplinary actions and unsuitability discharge) must be obtained.  If any location contacted suggests other sources, those sources must be encompassed by the search.

3.  Ask the Veteran to provide the names and addresses of all medical care providers (private, VA, or other government) who have treated him for any psychiatric disorder and any knee or low back disorders.  In particular, obtain records from the private providers identified in the Veteran's March 2010 letter.  After securing necessary releases, obtain all such records. 

4.  If attempts to obtain records are unsuccessful, the Veteran and his representative must be informed of the negative results, the attempts made to obtain the records and what further actions will be taken; and be given opportunity to provide the records himself.

5.  Schedule the Veteran for a VA examination to determine whether any current low back or knee disability is related to service.  The claims file must be reviewed by the examiner.  A complete history of the claimed disorders must be obtained from the Veteran.  All indicated tests and studies must be accomplished and all clinical findings reported in detail.  

The examiner should address the following questions:

	(a) Does the Veteran have a current knee disability (one present at any time since 2009)?  If so, what was the approximate onset date?  Was the Veteran's current knee disorder manifested within one year of his discharge from active military service (April 1982)?  

	(b) Does the Veteran have a chronic low back disorder?  If so, what is the diagnosis?  What was the onset date?  Was the Veteran's current low back disorder manifested within one year of his discharge from active military service (April 1982)?  

	(c) Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current knee or low back disability is related to a disease or injury in active service from April 2 to April 30, 1982?  

The examiner should specifically discuss whether the Veteran's reports of an inservice injury and ongoing symptoms are sufficient with the other evidence of record to link a current back or knee disability to service.  

If sufficient, the examiner should state whether there is any medical reason for rejecting the Veteran's reports.  The absence of supporting clinical records is an insufficient reason, by itself, for rejecting the Veteran's reports, unless the existence of such records would be medically expected.

Provide reasons for the opinions, to include a discussion of the statements from the Veteran about any in-service injury.

6.  If service records indicate an acquired psychiatric disorder, a psychiatric examination should be provided. 

7.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case. 

The Veteran is advised that it is his responsibility to report for scheduled examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

